Burks, J.,
concurring:
I concur in the opinion of the court. In Parker v. Stephenson, 127 Va. 431, 104 S. E. 39, cited in the opinion of the court, the opinion was prepared by me. *189The holding set forth in paragraph 12 of the syllabus was not, under the facts as they developed, necessary to the decision of the case, and the point was not fully argued and considered. Should the question therein decided again come before the court, we wish it to be ■considered as undecided, and fully open for argument and consideration. This memorandum does not affect the instant case, or the proposition for which Parker v. Stephenson is cited. I am authorized by Judge Prentis (the only other member of the court, as at present constituted, who sat in that case) to say that . he concurs in this memorandum.